Citation Nr: 0318031	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  96-13 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an eye disability as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Frederick Bittner, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel

INTRODUCTION

The veteran had active service from September 1946 to July 
1949.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) New York, New York Regional Office 
(RO).

This issue was remanded in December 1998 for further 
development.  The case was thereafter returned to the Board.

  
REMAND

In this case, pursuant to the veteran's request, a hearing at 
the RO was held in May 1998 before a Veterans Law Judge.  A 
transcript of the hearing is of record.  Currently, however, 
that Veterans Law Judge is no longer employed at the Board.  
The veteran and his representative were informed of this by 
letter from the Board in June 2003 that he had a right to 
another hearing before a Veterans Law Judge.  He responded in 
July 2003 that he and his representative requested a hearing 
before a Veterans Law Judge at the RO (Travel Board hearing).  
Therefore, as Travel Board hearings are scheduled by the RO, 
this case must be REMANDED for the following:

The veteran should be scheduled for a 
personal hearing before a Veterans Law 
Judge of the Board of Veterans' Appeals 
at the Regional Office in accordance with 
applicable procedures for scheduling 
Travel Board hearings.  The veteran and 
his representative should be notified of 
the time and place to report.  If he 
desires to withdraw that hearing request, 
he should do so in writing to the RO.

Thereafter, the case should be returned to the Board, in 
accordance with applicable procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




